Citation Nr: 1312524	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-46 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for depressive disorder with posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to March 19, 2012 and 50 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 30 percent for pancreatic resection and pancreatitis, to include a separate compensable rating for residuals of a cholecystectomy.  

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

6.  Entitlement to an initial compensable rating for bilateral tinea pedis.  

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left shoulder disability. 

9.  Entitlement to service connection for a left hip disability. 

10.  Entitlement to service connection for bilateral plantar fasciitis. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The September 2010 statement of the case (SOC) included the issue of entitlement to service connection for PTSD.  In a January 2013 rating decision, the Veteran's service-connected depressive disorder was recharacterized to include PTSD and an increased 50 percent evaluation was assigned effective March 19, 2012.  The addition of PTSD to the service-connected psychiatric disorder constitutes a full grant of the benefits on appeal with respect to PTSD, and the claim for service connection for PTSD is no longer on appeal.  

The September 2010 SOC also included the issues of entitlement to increased initial ratings for bilateral bunionectomies and bilateral scars of the feet status post bunionectomies; however, the November 2010 substantive appeal specifically excluded these claims from the current appeal.  The RO informed the Veteran in a March 2011 letter that the claims for increased ratings for bilateral bunionectomies and associated scars were withdrawn and no response to this letter was received.  Therefore, the claims for entitlement to increased initial ratings for bilateral bunionectomies and bilateral scars of the feet status post bunionectomies are not before the Board. 

The issues of entitlement to service connection for disabilities of the right and left shoulders, the left hip, and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 5, 2010, the Veteran's depressive disorder with PTSD most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period beginning February 5, 2010, the Veteran's depressive disorder with PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran's pancreatic resection and pancreatitis manifests abdominal pain and occasional diarrhea and nausea without loss of normal body weight, pancreatic insufficiency, or indications of stomach, liver, gallbladder, or intestinal abnormalities.  

4.  The Veteran's patellofemoral syndrome of the right knee most nearly approximates flexion limited to 90 degrees or better and full extension; there are no frequent episodes of locking and effusion into the joint. 

5.  Throughout the entire claims period, the Veteran's patellofemoral syndrome of the right knee has manifested instability that most nearly approximates slight. 

6.  The Veteran's patellofemoral syndrome of the left knee most nearly approximates flexion limited to 86 degrees or better and full extension; there are no frequent episodes of locking and effusion into the joint. 

7.  Throughout the entire claims period, the Veteran's patellofemoral syndrome of the left knee has manifested instability that most nearly approximates slight.

8.  The Veteran's PFB manifests small nodules of the neck that are not scarring or disfiguring; less than one percent of the entire body and less than one percent of the exposed areas are affected.  

9.  The Veteran's tinea pedis manifests discoloration of the second toenail on the right foot without active disease; less than one percent of the entire body and none of the exposed areas are affected.  


CONCLUSIONS OF LAW

1.  For the period prior to February 5, 2010, the criteria for an initial rating of 30 percent, but not higher, for depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2012).

2.  For the period beginning February 5, 2010, the criteria for a rating of 50 percent, but not higher, for depressive disorder with PTSD are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9433.

3.  The criteria for an initial rating in excess of 30 percent for pancreatic resection and pancreatitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7308, 7318, 7347.  

4.  The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee with noncompensable limitation of motion have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261.

5.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the right knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

6.  The criteria for an initial rating in excess of 10 percent rating for patellofemoral syndrome of the left knee with noncompensable limitation of motion have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261.

7.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the left knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

8.  The criteria for an initial compensable evaluation for PFB are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806.

9.  The criteria for an initial compensable evaluation for tinea pedis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Depressive Disorder with PTSD

Service connection for a depressive disorder was awarded in the May 2008 rating decision on appeal.  An initial 10 percent evaluation was assigned effective June 7, 2007.  In a January 2013 rating decision, the service-connected psychiatric disorder was recharacterized as depressive disorder with PTSD and an increased 50 percent evaluation was assigned effective March 19, 2012.  The Veteran contends that an increased rating is warranted as the psychiatric disability results in severe depression.  

The Veteran's depressive disorder with PTSD is currently evaluated as 10 percent disabling prior to March 19, 2012 and 50 percent disabling thereafter.  The disability ratings are assigned under Diagnostic Code 9433 for dysthymic disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that the Veteran's service-connected psychiatric disorder warrants a 30 percent evaluation for the period prior to February 5, 2010 and a 50 percent rating thereafter.  Turning first to the period prior to February 5, 2010, the Veteran endorsed several of the specific symptoms associated with a 30 percent rating.  During the November 2007 VA examination, the Veteran reported experiencing chronic sleep disturbance and a depressed mood.  He also manifested a restricted affect and stated that he had difficulty trusting people.  Similar symptoms were reported while undergoing treatment at the Jackson VA Medical Center (VAMC).  During the initial mental health consultation in March 2008, the Veteran endorsed a depressed mood, a lack of motivation, social isolation, and jumpiness.  Through February 2010, the Veteran received treatment with various medications for these symptoms as well as problems with crowds, feelings of panic, and depression.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of mild to moderate PTSD symptoms during the period prior to February 5, 2010.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2012)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Prior to February 5, 2010, the Veteran's GAF scores ranged from 60, associated with moderate symptoms and moderate occupational and social impairment, to 70, associated with mild symptoms and impairment.  Id.  These findings are consistent with a 30 percent evaluation which contemplates occupational and social impairment with an only occasional decrease in efficiency and generally satisfactory functioning.  

The Veteran's specific occupational and social impairment is also consistent with a 30 percent evaluation during this period.  At the time of the November 2007 VA examination, the Veteran worked full time as a security guard and stated that he got along well with his coworkers and was able to perform his duties.  By November 2009, he was no longer working, but was enrolled as full time college student majoring in graphic design.  The Veteran noted in January 2010 that his alcohol use impacted his school performance, but his service-connected disability has not had a demonstrative negative impact on work and school functioning.  In contrast, the Veteran has consistently reported that he did not like being around other people, would avoid crowds, and experienced marital problems due to symptoms associated with his depression and PTSD.  At the November 2007 VA examination, he reported that his social activities were limited to writing music and spending time with his children.  He did not attend church or other faith services and denied any other recreational activities.  The VA examiner found that the Veteran experienced mild industrial impairment and moderate social impairment.  These findings are contemplated by a 30 percent disability evaluation. 

The Board has considered whether a rating in excess of 30 percent is warranted for the period prior to February 5, 2010; however, the reported symptoms are almost universally contemplated by a 30 percent evaluation.  During the November 2007 VA examination, the Veteran reported a past history of occasional suicidal thoughts and hearing  voices.  These symptoms are possibly indicative of a 70 and 100 percent rating under the general rating formula, but the Veteran's treatment records also consistently note a denial of suicidal ideation and hallucinations.  The Veteran's past history of suicidal thoughts was limited to a four month period just after his discharge and he has clearly not endorsed persistent delusions or hallucinations.  In fact, aside from the single report of hearing occasional voices during the November 2007 VA examination, the Veteran has always denied experiencing hallucinations.  The Veteran has also clearly endorsed only mild to moderate occupational and social impairment.  The Board therefore finds that a rating of 30 percent is appropriate for the period prior to February 5, 2010.  

For the period beginning February 5, 2010 the Board finds that an increased 50 percent rating is warranted under the general rating formula for mental disorders.  During this period, the Veteran experienced increased social impairment and symptoms associated with worsening depression.  During a VA psychiatric appointment at the VAMC in February 2010, he reported having severe marital stress and a lower GAF score of 55, consistent with moderate symptoms, was assigned.  A month later, in March 2010, the Veteran endorsed severe depression and occasional fleeting thoughts of suicide.  His family was supportive, but a GAF score of 50, associated with serious symptoms was assigned.  The Veteran continued to experience suicidal thoughts in April 2010, and he noted that his grades were poor and he experienced psychiatric stressors from his home life.  The Veteran's treatment records document a similar pattern of depression with fleeting thoughts of suicide continuing through the claims period.  The most recent VA records, dating from August 2012, establish that the Veteran was homeless, but continued to attend school fulltime. 

The Veteran's social functioning also decreased during the period beginning February 5, 2010.  As noted above, his relationship with his wife deteriorated to the point where he no longer lived at home by August 2012.  The Veteran's GAF scores throughout this period, consistently ranging from 55 to 45, indicate moderate to serious social impairment.  See DSM-IV at 47.  These findings are contemplated by a 50 percent evaluation associated with symptoms that cause reduced reliability and productivity.  

The Board is cognizant that the record contains some evidence that the Veteran's service-connected psychiatric disorder warrants a rating lower than 50 percent during this period.  At the most recent VA examination in June 2010, the VA examiner assigned a total GAF score of 70, associated with only mild symptoms and noted that the Veteran had a normal mood and affect.  The Veteran has also consistently reported that he continues to attend school full time.  With respect to the June 2010 VA examiner, the Board notes that the examiner's findings and conclusions are at odds with the contents of the VA treatment records which demonstrate GAF scores that are significantly lower than the 75 assigned by the VA examiner.  In addition, the VA treatment records document consistent problems with mood including severe depression.  The Board therefore finds that the June 2010 VA examination is not truly indicative of the Veteran's impairment during the period beginning February 10, 2010 and will resolve any doubt in favor of the Veteran. 

The Board has also considered whether a rating in excess of 50 percent is appropriate.  During the period beginning February 5, 2010, the Veteran did not endorse any of the specific criteria contemplated by an increased rating under the general rating formula.  Although the Veteran complained of occasional suicidal thoughts, he consistently denied any current suicidal ideation and was never found by any of his VA health care providers to represent a threat to himself or another person.  His thought processes, judgment, and memory and concentration have also been consistently normal throughout the entire claims period.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Although the Veteran has experienced family and mood dysfunction, it is clear that his disability does not most nearly approximate the criteria contemplated by a 70 percent evaluation. 

Thus, the Board finds that the Veteran's service-connected depressive disorder with PTSD warrants an initial 30 percent evaluation for the period prior to February 5, 2010 and a 50 percent evaluation thereafter.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the assignment of any additional increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Pancreatic Resection and Pancreatitis

Service connection for a pancreatic resection and pancreatitis with a history of jejunostomy, fistula, pseudocyst, laceration of the liver, cholecystectomy, stomach injury, injury to the transverse colon, and duodenal gastrojejunostomy was granted in the May 2008 rating decision on appeal.  An initial 10 percent evaluation was assigned effective June 7, 2007.  The Veteran contends that an increased initial rating is warranted.

The Veteran's digestive disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7347 pertaining to pancreatitis.  Moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year with good remission between attacks, is rated 30 percent disabling.  Pancreatitis with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks is rated 60 percent disabling.  Pancreatitis with frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition, is rated 100 percent disabling.  38 C.F.R. § 4.114.  Note 1 to Diagnostic Code 7347 provides that abdominal pain in pancreatitis must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  Note 2 provides that, following total or partial pancreatectomy, the adjudicator is to rate the symptoms under Diagnostic Code 7347 criteria, assigning a minimum rating of 30 percent.  Id.

The Veteran's service-connected disability originated from an in-service abdominal gunshot wound and pancreatic resection.  In the May 2008 rating decision on appeal, the RO appears to have found that the in-service pancreatic resection was comparable to a partial pancreatectomy and assigned the minimum 30 percent evaluation under Diagnostic Code 7347.  After review of the evidence, the Board finds that an increased rating is not warranted as the disability has not manifested the symptoms associated with a rating in excess of 30 percent under all applicable diagnostic codes.  In addition, the record contains evidence possibly linking the Veteran's current abdominal symptoms to nonservice-connected alcohol and drug use. 

The Veteran has complained of recurring abdominal pain at several times during the claims period.  Upon VA examination in January 2008, he reported experiencing cramping abdominal pain two times per month with liquid stools twice per day.  At the most recent VA examination in June 2010, he complained of increased abdominal pain occurring three to four days per week.  VA treatment records also document three visits to the Jackson VAMC emergency department in March, July, and September 2009 for treatment of abdominal pain.  Although frequent attacks of abdominal pain are contemplated by an increased 60 percent evaluation under Diagnostic Code 7347, the Veteran has not demonstrated any of the other criteria associated with this rating.  He has clearly not experienced weight loss throughout the claims period; in fact he has been consistently characterized as overweight by his VA primary care provider and VA examiners.  Additionally, there is no evidence of pancreatic insufficiency or other pancreatic abnormalities.  Thus, the Veteran's isolated complaints of abdominal pain-without any objective studies or testing linking the pain to pancreatitis-does not support an increased rating.  
The Board has also considered whether the Veteran's disability warrants a higher rating under the other criteria for rating digestive disorders.  During the June 2010 VA examination, the Veteran reported experiencing episodes of nausea and diarrhea.  Diagnostic Code 7308, pertaining to postgastrectomy syndrome, provides for a 40 percent evaluation with moderate episodes of epigastric distress and diarrhea, but the June 2010 VA examiner specifically found that the Veteran had no evidence of postgastrectomy syndrome.  Furthermore, the record is negative for evidence of symptoms associated with the stomach, liver, and intestinal aspects of the service-connected disability.  

The Veteran also contends that a separate compensable rating is warranted for residuals of a cholecystectomy, i.e. removal of the gallbladder.  Diagnostic Code 7318 contains the ratings associated with removal of the gallbladder, and provides for a noncompensable evaluation when nonsymptomatic, a 10 percent evaluation for mild symptoms, and a maximum 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.  The Veteran has not identified any symptoms associated with his gallbladder removal, and none of the VA examiners or VA physicians at the VAMC has noted the presence of symptoms due to the service-connected cholecystectomy.  In addition, 38 C.F.R. § 4.114 specifically provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Thus, any symptoms associated with the Veteran's cholecystectomy are not entitled to a separate rating under the criteria pertaining to digestive disorders.  

As a final matter, the Board notes that the record contains evidence indicating that the Veteran's complaints of abdominal pain, nausea, and diarrhea are not due to the pancreatic resection and pancreatitis.  VA treatment records and the January 2008 and June 2010 VA examination reports note a long history of alcohol dependence and cannabis use.  The Veteran was counseled many times by various VA health care providers regarding the physical effects of alcohol abuse, and the June 2010 VA examiner opined that the Veteran's excessive alcohol use was a factor in his abdominal pain.  The examiner also concluded that the Veteran's symptoms would be nonexistent if he stopped using cannabis and alcohol.  The Veteran's alcohol and cannabis use are nonservice-connected disabilities; in fact, they are not capable of service connection under VA statute.  See 38 U.S.C.A. §§ 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service connection cannot be established for a disability resulting from the primary abuse of alcohol or drugs).  Therefore, the record contains evidence indicating that the Veteran's digestive symptoms are due to a nonservice-connected disability and not the service-connected pancreatic resection and pancreatitis.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Bilateral Knees

Service connection for patellofemoral syndrome of the right and left knees was awarded in the May 2008 rating decision on appeal.  Separate noncompensable evaluations were assigned effective June 7, 2007.  In a September 2010 rating decision, an increased 10 percent evaluation was granted to each knee disability effective from the original date of service connection, June 7, 2007.  The Veteran contends that an increased rating is warranted for his knee disabilities due to daily pain and flare ups of symptoms precipitated by activities such as walking.   

The code sheet associated with the September 2010 rating decision that assigned separate 10 percent evaluations for the right and left knee disabilities indicates that the evaluations were assigned under Diagnostic Code 5260 pertaining to limitation of flexion.  However, review of the analysis portion of the rating decision indicates that the 10 percent evaluations were assigned based on painful or limited motion of a major joint in accordance with Diagnostic Code 5003 pertaining to degenerative arthritis.  In any event, the Board will determine whether an increased rating is warranted under all the applicable criteria pertaining to disabilities of the knee and leg.

The Board will first discuss the diagnostic codes pertaining to limitation of motion.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested bilateral noncompensable limitation of motion that most nearly approximates full extension (0 degrees) and flexion to 86 degrees or better.  Range of motion was most restricted at the December 2007 VA examination when flexion of the right knee was measured to 90 degrees and flexion of the left knee was measured to 86 degrees.  The Veteran experienced pain during testing of knee extension, but fully extended the knee to 0 degrees.  There was no additional loss of motion during repetitive testing.  Similar findings were made at the most recent VA examination in June 2010, when bilateral knee flexion was restricted to 90 degrees with full extension to 0 degrees.  The Veteran complained of pain throughout range of motion testing, but there was no additional loss of movement with repetitive testing and no objective signs of pain. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With consideration of the DeLuca factors, it is clear that the Veteran's right knee range of motion has manifested flexion that is limited, at most, to 90 degrees and left knee flexion that is limited to 86 degrees.  The December 2007 VA examiner noted the Veteran's complaints of pain and conducted repetitive testing which did not result in any additional loss of motion.  The Board therefore finds that the Veteran's knees manifested motion that most nearly approximates 90 degrees of flexion on the right and 86 degrees of flexion on the left with consideration of all relevant factors.  Flexion limited to 90 and 86 degrees is noncompensable under Diagnostic Code 8260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

With respect to limitation of extension, testing performed at the December 2007 and June 2010 VA examinations demonstrated that the Veteran was able to fully extend his knee to 0 degrees.  Similar findings were noted during various orthopedic consultations at the Jackson VAMC; during a July 2008 orthopedic consultation the Veteran was able to fully extend his knees to 0 degrees and he demonstrated full range of knee motion in December 2008 and November 2009.  Although the Veteran is clearly able to extend his bilateral knees to 0 degrees, the December 2007 VA examiner found that the Veteran experienced pain during extension testing at 28 degrees on the right and 24 degrees on the left.  Extension limited to 20 degrees is contemplated by 30 percent rating under Diagnostic Code 5261, while extension limited to 30 degrees is contemplated by a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  While the Veteran may have initially reported some pain in the knees at 28 and 24 degrees of extension, the Board concludes that these findings are not indicative of his true impairment.  Range of motion testing throughout the claims period has shown that he is able to fully extend his knees, and he manifested full painless knee extension during various orthopedic examinations at the VAMC.  The December 2007 VA examiner also observed that the Veteran did not put forth his maximum effort during the examination.  Therefore, even with consideration of functional factors, it is clear that the Veteran's bilateral knees most nearly approximate extension that is full to 0 degrees and noncompensable ratings under Diagnostic Code 5261.

The June 2010 VA examiner noted that the Veteran complained of pain in both knees throughout range of motion testing.  The Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, but the Court has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  In this case, the Veteran did not manifest any additional loss of bilateral knee motion during repetitive testing at the June 2010 VA examination, despite complaints of pain throughout all the range of motion.  The VA examiner also observed that there were no objective signs of pain during range of motion testing.   In any event, as discussed above, it is clear that while the Veteran has manifested some loss of motion of the right and left knees, such limitation is noncompensable under Diagnostic Codes 5260 and 5261, even with consideration of all relevant functional factors.  

The evidence therefore establishes that the Veteran's range of motion of the right and left knees is noncompensable.  He is currently in receipt of separate 10 percent evaluations under Diagnostic Code 5003 for his painful and limited knee motion.  Under Diagnostic Code 5003 for degenerative arthritis (and Diagnostic Code 5010 for osteoarthritis), a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays performed in December 2007 were negative for evidence of arthritis, but MRIs of the knees recorded in the June 2010 VA examination report indicated degenerative abnormalities of both knees.  Although there is some radiographic evidence of arthritis, a 20 percent evaluation is not warranted under Diagnostic Code 5003 as the Veteran's service-connected knee disabilities clearly involve only one major joint each.  Thus, the Veteran's limitation of motion of the right and left knees is properly rated as 10 percent disabling under Diagnostic Code 5003 for painful and limited motion that is noncompensable under the other diagnostic codes pertaining to limitation of flexion and extension.  

Although increased ratings are not warranted based on limitation of motion of the knees, the Board finds that additional separate 10 percent evaluations are appropriate under Diagnostic Code 5257 for slight instability of the right and left knees.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has complained of giving way of the knees and reported that he utilizes a knee brace for stability.  The June 2010 VA examiner also specifically found that the Veteran experienced mild instability of the knees.  Objective testing has also demonstrated evidence of mild instability; McMurray testing was positive bilaterally at the December 2007 and June 2010 VA examinations and in June 2010 the Veteran had a borderline positive bilateral Lachman test.  These findings and the conclusion of the June 2010 VA examiner establish the presence of instability that is no more than slight.  Therefore, separate 10 percent evaluations, but not higher, are warranted for each knee under Diagnostic Code 5257 for slight instability.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has also not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  

In sum, the Veteran's right and left knee disabilities each warrant two separate 10 percent evaluations.  The first 10 percent rating is assigned for painful noncompensable limitation of motion under Diagnostic Code 5003, and the second 10 percent rating is assigned for slight instability under Diagnostic Code 5257.  The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.   See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  

PFB and Tinea Pedis

Service connection for PFB and tinea pedis was awarded in the May 2008 rating decision on appeal.  Initial separate noncompensable evaluations were assigned effective June 7, 2007.  The Veteran contends that an increased rating is warranted for PFB as he is unable to shave due to outbreaks of the condition and must wear a full beard.  He has not provided any specific argument regarding the claim for tinea pedis, but has continued to disagree with the initial noncompensable evaluation.  

PFB and tinea pedis are not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  Unlisted conditions are rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  In this case, the RO rated PFB and tinea pedis as noncompensable under Diagnostic Code 7813, pertaining to dermatophytosis.  This diagnostic code provides for rating the condition as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

As a preliminary matter, the Board finds that rating the Veteran's PFB and tinea pedis under the criteria pertaining to scars or disfigurement of the head, face, or neck is not appropriate.  The record is entirely negative for medical evidence of scarring related to the Veteran's disabilities, and the Veteran has never reported scarring due to the service-connected conditions.  Similarly, there is no medical or lay evidence of disfigurement related to the service-connected skin conditions.  In fact, both the December 2007 and June 2010 VA examiners found that the Veteran had no scarring or disfigurement of the head, face, or neck.  It is also clear that the Veteran's tinea pedis is limited to the feet, and rating the disability as disfigurement is not appropriate.  Thus, it is clear that disfigurement or scarring is not the predominant disability resulting from the Veteran's PFB and the Board will rate the condition under the Diagnostic Code 7806 and the criteria pertaining to dermatitis.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Review of the evidence of record clearly establishes that the Veteran's PFB most nearly approximates the criteria associated with the currently assigned noncompensable rating.  The Veteran has consistently reported that he does not receive any treatment for the skin condition and his VA treatment records are negative for findings related to the service-connected PFB.  Additionally, both the December 2007 and June 2010 VA examiners both found that the disability involved less than one percent of the exposed area affected and less than one percent of the entire body.  The only manifestation of the disability were constant small nodules on the neck that were normal in texture with the surrounding skin without scarring, crusting, or hyper/hypo pigmentation.  The Veteran reported in a January 2011 statement that he was unable to shave his face due to PFB and was forced to maintain a beard that was trimmed with clippers; however, both VA examiners concluded that the Veteran had no functional impairment either in his occupation or daily activities due to PFB.  As the Veteran's disability does not require any treatment and affects less than one percent of the exposed area affected or the entire body, a compensable rating is not warranted under Diagnostic Code 7806.  

The Veteran's tinea pedis also most nearly approximates the criteria associated with the current noncompensable rating.  He denied receiving treatment for the condition at the December 2007 and June 2010 VA examinations and VA treatment records are negative for references to tinea pedis.  Both VA examiners found that there was no evidence of active disease on the feet, and the only manifestation of the condition was discoloration of the second toenail on the right foot.  There was no scaling, no inflammation, and no flare-ups or impact on ambulation.  The VA examiners also concluded that the disability affected none of the exposed area and less than one percent of the entire body.  The Veteran's tinea pedis therefore does not most nearly approximate the criteria associated with a compensable rating under Diagnostic Code 7806. 

The Board has considered whether there is any other schedular basis for granting a compensable rating for PFB or tinea pedis, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In evaluating the Veteran's service-connected disabilities, the Board has considered Mittleider v. West, 11 Vet. App. 181 (1998) and attributed all potentially service-connected symptoms to one service-connected condition or another.  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's depressive disorder with PTSD is manifested by symptoms such as depression and impairment to social and occupational functioning.  His pancreatic disability is manifested by abdominal pain, while his knee conditions demonstrate painful limited motion and instability.  Finally, the Veteran's skin conditions manifest small neck nodules and discoloration of one of the toes, covering described percentages of his body.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and attends college on a full-time basis majoring in graphic design.  Following his separation from active service, the Veteran worked as security guard at a hospital, but in May 2009 reported to a VA therapist that he was enrolled in school full time.  The Veteran has continued to attend school throughout the claims period and he has not reported that any of his service-connected disabilities have impacted his performance or prohibited him from attending classes.  There is also no evidence that the Veteran is unemployable due to service-connected conditions.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for the issues decided in this decision arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings.

The duties to notify and assist have been complied with.  


ORDER

Entitlement to an initial 30 percent rating, but not higher, for PTSD for the period prior to February 5, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a 50 percent rating, but not higher, for PTSD for the period beginning February 5, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial rating in excess of 30 percent for pancreatic resection and pancreatitis, to include a separate compensable rating for residuals of a cholecystectomy, is denied.  

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee based on limitation of motion is denied.

Entitlement to a separate 10 percent rating, but not higher, for patellofemoral syndrome of the right knee based on instability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee based on limitation of motion is denied.

Entitlement to a separate 10 percent rating, but not higher, for patellofemoral syndrome of the left knee based on instability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial compensable rating for PFB is denied.

Entitlement to an initial compensable rating for bilateral tinea pedis is denied.  


REMAND

The Board finds that additional development is necessary with respect to the Veteran's claims for service connection.  Specifically, the Veteran should be provided additional VA examinations to determine the nature and etiology of the claimed shoulder, hip, and foot disabilities. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Service treatment records document some treatment for the disabilities on appeal; in June 2001, the Veteran was seen with complaints of left hip pain and diagnosed with iliotibial band syndrome.  He also reported clicking in both shoulders on a May 2007 report of medical history and received treatment on many occasions for complaints of bilateral foot pain.  VA examinations conducted in December 2007, six months after the Veteran's discharge from active duty, demonstrated the presence of current disabilities of the shoulders and left hip, as well as bilateral plantar fasciitis.  The December 2007 VA examiner physically examined the Veteran and rendered diagnoses addressing the disabilities on appeal, but did not provide any medical opinions regarding the etiology of the diagnosed conditions.  In light of the contents of the service treatment records and the finding of current disabilities soon after the Veteran's separation, the Board finds that additional VA examinations are necessary to determine the etiology of the claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for shoulder, hip or foot disabilities since service.  After securing the necessary release, the obtain these records.

2.  After completion of the foregoing, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed right and left shoulder disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All indicated tests should be performed.  The examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right and left shoulder disabilities, currently diagnosed as a tear of the right posterior inferior labrum and left subcoracoid bursitis, are etiologically related to any incident of active duty service, to include the Veteran's reports of shoulder clicking on the May 2007 report of medical history.  

The rationale for all opinions expressed should also be provided.  

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed left hip disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All indicated tests should be performed.  The examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's left hip disability, currently diagnosed as tendonitis, is etiologically related to any incident of active duty service, to include the Veteran's diagnosis of iliotibial band syndrome in June 2001.  

The rationale for all opinions expressed should also be provided.  

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed bilateral plantar fasciitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All indicated tests should be performed.  The examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that plantar fasciitis is related to any incident of active duty service, to include the Veteran's multiple complaints of foot pain.  

The rationale for all opinions expressed should also be provided.  

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


